DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201821045160 filed on 11/29/2018.

Response to Amendment
This office action is in response to the amendments submitted on 03/11/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,2,4,9,10,12,17,18 and 19 are amended.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,7-9,13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Sardashti et al. (US 20090279073 A1), (hereinafter Sardashti) in view of Kuriki et al.( US 20140326340 A1) (hereinafter Kuriki) and further in view of further in view of Perkins et al. ( US 20150205000A1)(hereinafter Perkins) and further in view of Appert ( US 376844 ) (hereinafter Appert) and further in view of Masato ( JPH08271577 A) (hereinafter Masato).
Regarding independent claim 1 Sardashti teaches positioning (302) (Para [0044], line 1-5, block 10 contains the electrode), via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para [0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.); obtaining (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para[0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”) ; 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current)
Sardashti is silent with regards to 
wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
Kuriki teaches 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]- [0052] explains analysis of this impedance using threshold limits.) identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]- [0079] and equation 1, 2, 3. Rat [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors (Kuriki, Para [0077]- [79]).
	The combination of Sardashti and Kuriki is silent with regards to  
wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
	Perkins teaches estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g., identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of  Sardashti as modified by  Kiruka  since this is applied to the estimation technique .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins, Para[0040]-[0042] and [0050]).
The combination of Perkins, Sardashti and Kuriki is silent with regards to wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
Appert teaches wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor (Page 2, Col 2, line 49-54, “The perforated (i.e. hole) glass can also be used to form sieves or filters, where corrosive Materials exclude the use of metals, and also to form diaphragms to be applied to pipes or columns in which corrosive liquids or gases circulate “);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the circulation of corrosive material as taught by Appert into the multielectrode sensor array of Sardashti as modified by Kuriki and Perkins since the technique of Appert is applied on the multielectrode sensor array. Therefore, this technique would facilitate circulation of the liquid to facilitate concentration measurement without touching actual test profile (Appert, Page 2, line 50-65).
The combination of Perkins, Sardashti, Kuriki and Appert is silent with regards to
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
Masato teaches wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range (Page 5, “since a large number of many measurement objects of the same kind are measured, some measurement objects are randomly extracted and measured under the same conditions, and the measurement progress from the beginning when a predetermined voltage is applied to the measurement objects. The characteristic of the electrical measurement value of the measurement target with respect to time is obtained, and the measurement timing of actual measurement, that is, the predetermined elapsed time not n from the beginning when a predetermined voltage is applied to the measurement target is determined from the average characteristic. Then, in the actual measurement, the minute current (i.e. DC current) is measured only once when a predetermined elapsed time nT Q hgs elapsed since the measurement was started. The measurement result is X (n).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a specific way of measuring DC current as taught by Masato into the DC current measurement of Sardashti as modified by Kuriki and Perkins since the technique of Masato is applied on the DC current measurement technique. Therefore, this technique would facilitate accurate measurement by taking an average of data point (Masato, Page 4-5).

Regarding independent Claim 9 Sardashti teaches position (Para [0044], line 1-5, block 10 contains the electrode), a multi-electrode array sensor (Fig 1-2, Para [0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.);
obtain, from the corroding environment, a plurality of electrochemical signals using the multi-electrode array sensor (Para [0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”);
 analyze, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current)
	Sardashti is silent with regards to memory (202) storing instructions; 
one or more Input / Output (1/O) interfaces (206); 22and 
one or more hardware processors (204) coupled to the memory (202) via the one or more 1/O interfaces (206), wherein the one or more hardware processors (204) are configured by the instructions to (Fig 2, Para [0048], computing unit presents processor): wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor; analyze, via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Non-teaching part bold).identify, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature is obtained from the electrochemical impedance spectra parameter, 
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
estimate, the corrosion inhibitor (Cl) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (Cl) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (Cl) concentration, and 
a classification model, determining a qualitative estimate of the corrosion inhibitor (Cl) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (Cl) concentration.
	Kuriki teaches memory (202) storing instructions; one or more Input / Output (1/O) interfaces (206); 22and one or more hardware processors (204) coupled to the memory (202) via the one or more 1/O interfaces (206), wherein the one or more hardware processors (204) are configured by the instructions to (Fig 2, Para [0048], computing unit presents processor): analyze, via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]- [0052] explains analysis of this impedance using threshold limits.).
a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]- [0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters would facilitate quantification of the degradation of inhibitors (Kuriki, Para [0077]- [0079]).
	The combination of Sardashti and Kuriki is silent with regards to  
wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
estimate, via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Perkins teaches estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g. identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of  Sardashti as modified by  Kiruka  since this is applied to the estimation technique .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins, Para[0040]-[0042] and Para[0050]).
	The combination of Perkins, Sardashti and Kuriki is silent with regards to wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
Appert teaches wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor (Page 2, Col 2, line 49-54, “The perforated (i.e. hole) glass can also be used to form sieves or filters, where corrosive Materials exclude the use of metals, and also to form diaphragms to be applied to pipes or columns in which corrosive liquids or gases circulate “);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the circulation of corrosive material as taught by Appert into the multielectrode sensor array of Sardashti as modified by Kuriki and Perkins since the technique of Appert is applied on the multielectrode sensor array. Therefore, this technique would facilitate circulation of the liquid to facilitate concentration measurement without touching actual test profile (Appert, page 2, line 50-65).
The combination of Perkins, Sardashti, Kuriki and Appert is silent with regards to
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
Masato teaches wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range (Page 5, “since a large number of many measurement objects of the same kind are measured, some measurement objects are randomly extracted and measured under the same conditions, and the measurement progress from the beginning when a predetermined voltage is applied to the measurement objects. The characteristic of the electrical measurement value of the measurement target with respect to time is obtained, and the measurement timing of actual measurement, that is, the predetermined elapsed time nT n from the beginning when a predetermined voltage is applied to the measurement target is determined from the average characteristic. Then, in the actual measurement, the minute current (i.e. DC current) is measured only once when a predetermined elapsed time nT Q hgs elapsed since the measurement was started. The measurement result is X (n).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a specific way of measuring DC current as taught by Masato into the DC current measurement of Sardashti as modified by Kuriki and Perkins since the technique of Masato is applied on the DC current measurement technique. Therefore, this technique would facilitate accurate measurement by taking an average of data point (Masato, Page 4-5).

Regarding independent claim 17 Sardashti teaches positioning (302) (Para [0044], line 1-5, block 10 contains the electrode), via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para [0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.);
 obtaining (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para [0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”); 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: 
	Sardashti is silent with regards to 
wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Non-teaching part bold).
a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Kuriki teaches 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]- [0052] explains analysis of this impedance using threshold limits.).
a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]- [0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters would facilitate quantification of the degradation of inhibitors (Kuriki, Para [0077]- [0079]).
The combination of Sardashti and Kuriki is silent with regards to  
wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Perkins teaches estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g. identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of  Sardashti as modified by  Kiruka  since this is applied to the estimation technique .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins, Para[0040]-[0042]).
The combination of Perkins, Sardashti and Kuriki is silent with regards to wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor;
Appert teaches wherein the liquid media from the corroding environment is circulated through a glassware containing holes to insert the multi-electrode array sensor (Page 2, Col 2, line 49-54, “The perforated (i.e. hole) glass can also be used to form sieves or filters, where corrosive Materials exclude the use of metals, and also to form diaphragms to be applied to pipes or columns in which corrosive liquids or gases circulate “);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the circulation of corrosive material as taught by Appert into the multielectrode sensor array of Sardashti as modified by Kuriki and Perkins since the technique of Appert is applied on the multielectrode sensor array. Therefore, this technique would facilitate circulation of the liquid to facilitate concentration measurement without touching actual test profile (Appert, Page 2, line 50-65).
The combination of Perkins, Sardashti, Kuriki and Appert is silent with regards to
wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range;
Masato teaches wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range (Page 5, “since a large number of many measurement objects of the same kind are measured, some measurement objects are randomly extracted and measured under the same conditions, and the measurement progress from the beginning when a predetermined voltage is applied to the measurement objects. The characteristic of the electrical measurement value of the measurement target with respect to time is obtained, and the measurement timing of actual measurement, that is, the predetermined elapsed time nT n from the beginning when a predetermined voltage is applied to the measurement target is determined from the average characteristic. Then, in the actual measurement, the minute current (i.e. DC current) is measured only once when a predetermined elapsed time nT Q hgs elapsed since the measurement was started. The measurement result is X (n).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a specific way of measuring DC current as taught by Masato into the DC current measurement of Sardashti as modified by Kuriki and Perkins since the technique of Masato is applied on the DC current measurement technique. Therefore, this technique would facilitate accurate measurement by taking an average of data point (Masato, Page 4-5).

Regarding Claim 7 and 15 the combination of Sardashti, Kuriki, Perkins Appert and Masato, teaches the limitations of claim 1 and 9 respectively.
	Sardashti as modified teaches wherein the corrosion inhibitor concentration for any unknown liquid is estimated (Para [0059], “any test fluid” i.e. unknown liquid. Also, Para [0063] discusses for corrosion inhibitor usage).
	Sardashti is silent with regards to wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model
	Perkins further teaches wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model (Para [0045], Each output of the neural network 400 may represent or otherwise provide a probability value ranged from 0 to 1 of a particular fluid type for the given sample substance.” Also, Para [0056]. According to Para [0042], neural network is used for both classification and regression model interchangeably).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model as taught by Perkins into the estimation technique of Sardashti since the technique of Perkins is applied on the estimation technique. Therefore, this technique including of including range for the regression model would facilitate appropriate modeling and calculation technique (Perkins, [0045]- [0046]).

Regarding Claim 8 and 16 the combination of Sardashti, Kuriki, Perkins Appert and Masato, teaches the limitations of claim 1 and 9 respectively.
	Sardashti teaches wherein the corrosion inhibitor concentration for any unknown liquid is estimated (Para [0059], “any test fluid” i.e. unknown liquid. Also, Para [0063] discusses for corrosion inhibitor usage).
	Sardashti is silent with regards to wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the classification model.
	Perkins further teaches wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the classification model (Para [0045], Each output of the neural network 400 may represent or otherwise provide a probability value ranged from 0 to 1 of a particular fluid type for the given sample substance.” Also, Para [0056]. According to Para [0042], neural network is used for both classification and regression model interchangeably).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of  Sardashti as modified by  Kiruka  since this is applied to the estimation technique .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins , Para[0040]-[0042]).

Regarding Claim 6 and 13 the combination of Sardashti, Kuriki, Perkins Appert and Masato, teaches the limitations of claim 1 and 9 respectively.
	Sardashti is silent with regards to wherein the reference corrosion inhibitor concentration for the classification model varies between 0 -6.0 mM (in milli molar unit).
	Perkins further teaches wherein the reference corrosion inhibitor concentration for the classification model varies between 0 -6.0 mM (in milli molar unit) (Para [0072] explains multiple type or range concentration class for the liquid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail concentration range for classification of inhibitor as taught by Perkins into the estimation technique of Sardashti as modified by Kuriki since the technique is applied to estimation. Therefore, this specific range would ensure better qualitative analysis of the inhibitor concentration (Perkins, Para [0072]- [0073]).

Claims 2,10,12,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti  in view of Kuriki and further in view of Perkins and further in view Appert and further in view of Masato and further in view of  Choi et al. ( US 20190138882 A1)(hereinafter  Choi).
Regarding claim 2,10, and 18 the combination of Sardashti, Kuriki, and Perkins, Appert and Masato teaches the limitations of claim 1, 9, and 17 respectively.
	Sardashti teaches obtaining the initial DC current and the intermediate DC current (Para [0007], first current – initial DC current, second current – intermediate DC current),
	Sardashti is silent with regards to obtaining the plurality of features comprising the charge transfer resistance feature,; determining the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by, computing a cost function using a pre-defined initial weightage factor θ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; minimizing the computed cost function corresponding to the plurality of features, based on a learning rate a, a weightage factors 8j for the plurality of features and the total number of iterations performed for the cost function; determining a final weightage factors corresponding to the plurality of features; and comparing the determined quantitative estimate of the corrosion inhibitor (Cl) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Kuriki teaches obtaining, the plurality of features comprising the charge transfer resistance (Para [0077]- [0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters would facilitate quantification of the degradation of inhibitors (Para [0077]- [0079]).
	The combination of Sardashti and Kuriki  is silent with regards to determining the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by, computing a cost function using a pre-defined initial weightage factor θ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; minimizing the computed cost function corresponding to the plurality of features, based on a learning rate a, a weightage factors θ for the plurality of features and the total number of iterations performed for the cost function; determining a final weightage factors corresponding to the plurality of features; and comparing the determined quantitative estimate of the corrosion inhibitor (Cl) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Perkins teaches determining the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by (Para [0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model (Para [0062], “Referring now to FIGS. 9a-9fy with continued reference to FIG. 8. Illustrated are six comparison plots for six quantitative calibration models, respectively, according to one or more embodiments. In particular, FIGS. 9a-9f compare the prediction of the quantitative neural network 800 with actual measurements for the six separate calibration models for over more than forty different sample fluids. FIG. 9a illustrates a comparison plot 902û for methane concentrations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model as taught by Perkins into the estimation technique of Sardashti since the technique of Perkins is applied on the estimation technique. Therefore, this technique including of including range for the regression model would facilitate appropriate modeling and calculation technique (Perkins, [0045]- [0046]).

	The combination of Sardashti, Kuriki, and Perkins are silent with regards to 
computing, a cost function using a pre-defined initial weightage factor 6 corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; 
minimizing, the computed cost function corresponding to the plurality of features, based on a learning rate α, a weightage factors Ɵj for the plurality of features and the total number of iterations performed for the cost function; 
determining, a final weightage factors corresponding to the plurality of features; and
 comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Choi teaches computing, a cost function (Para [0063], equation 11) using a pre-defined initial weightage factor θ (Para [0052], W1, W2…. WL are sets of weights in layers 1 to L) corresponding to the plurality of features, the training dataset (Para[0053], training data set X and also check Para[0056]) and a measure of error for fitting the cost function ( regularization coefficient and MSQE- quantization error as discussed in Para[0053]) minimizing, the computed cost function corresponding to the plurality of features (Para[0056], minimizing MSQE), based on a learning rate α (Para[0053], regularization coefficient ),a weightage factors θ (Para[0052], weighting factor)  for the plurality of features and the total number of iterations performed for the cost function (Para[0030], “updating the regularization coefficients by the stochastic gradient descent method; and terminating the training if either the regularization coefficient is greater than a pre-determined constant or a number of iterations of the method is greater than a predetermined limit”); determining, a final weightage factors corresponding to the plurality of features (Para [0054], “The present system optimizes the cost function in network training and updates weights, quantization cell sizes, and the learnable regularization coefficient. Because of the penalty term on a small value of α, i.e., —log, where a causes the importance of the regularization term R„ to increase continuously during training, which causes the regularization for weight quantization to increase, and causes the weights to be quantized by the completion of training”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include cost function optimization as taught by Choi into the estimation technique of Sardashti as modified by Kiruka, and Perkins as this technique is applied on estimation. Therefore, this cost function and weighted system will facilitate optimization of learning algorithm and help to reach final goal of more reliable results (Choi, Para [0053] - [0054]).

Regarding claim 4,12, and 19 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim 1, 9, and 17.
Sardashti teaches obtaining the initial DC current and the intermediate DC current (Para [0007], first current – initial DC current, second current – intermediate DC current),
	Sardashti is silent with regards to obtaining, the plurality of features comprising the charge transfer resistance; determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features 
	Kuriki teaches obtaining, the plurality of features comprising the charge transfer 
resistance (Para [0077]- [0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kuriki into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters would facilitate quantification of the degradation of inhibitors (Para [0077]- [0079]).
	The combination of Sardashti and Kuriki is silent with regards to determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by
	Perkins teaches determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by (Para [0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
comparing, the determined qualitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the classification model (check Para [0045]. Also, in Para [0073], “In some embodiments, a qualitative analysis of an unknown sample may first be undertaken or performed using a trained multivariate classification model (such as the neural network 400 of FIG. 4) when new data is acquired to initially determine the category or type of fluid. Subsequently, a quantitative analysis of the unknown sample using a quantitative model (such as the neural network 800 of FIG. 8) may be undertaken or performed in order to calculate or otherwise quantify one or more fluid properties in detail and compare them with information stored in an optical database to evaluate if the quantitative prediction is reasonable”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model as taught by Perkins into the estimation technique of Sardashti since the technique of Perkins is applied on the estimation technique. Therefore, this technique including of including range for the regression model would facilitate appropriate modeling and calculation technique (Perkins, [0045]- [0046]).
	The combination of Sardashti, Kuriki, and Perkins are silent with regards to 
computing, a cost function using a logistic function, pre-defined initial weightage factor Ɵ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; 
minimizing, the computed cost function corresponding to the plurality of features, based on a learning rate α, a weightage factors Ɵj for the plurality of features and the total number of iterations performed for the cost function; 
determining, a final weightage factors corresponding to the plurality of features; and
 comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Choi teaches computing, a cost function (Para [0063], equation 11) using a logistic function, a pre-defined initial weightage factor θ (Para [0052], W1, W2…. WL are sets of weights in layers 1 to L) corresponding to the plurality of features, the training dataset (Para [0053], training data set X and also check Para [0056]) and a measure of error for fitting the cost function (regularization coefficient and MSQE- quantization error as discussed in Para [0053])
 minimizing, the computed cost function corresponding to the plurality of features (Para[0056], minimizing MSQE), based on a learning rate α (Para[0053], regularization coefficient ), a weightage factors θ (Para[0052], weighting factor)  for the plurality of features and the total number of iterations performed for the cost function (Para[0030], “updating the regularization coefficients by the stochastic gradient descent method; and terminating the training if either the regularization coefficient is greater than a pre-determined constant or a number of iterations of the method is greater than a predetermined limit”); 
determining, a final weightage factors corresponding to the plurality of features (Para [0054], “The present system optimizes the cost function in network training and updates weights, quantization cell sizes, and the learnable regularization coefficient. Because of the penalty term on a small value of α, i.e., —log, where a causes the importance of the regularization term R„ to increase continuously during training, which causes the regularization for weight quantization to increase, and causes the weights to be quantized by the completion of training.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include cost function optimization as taught by Choi into the estimation technique of Sardashti as modified by Kiruka, and Perkins as this technique is applied to estimation. Therefore, this cost function and weighted system will facilitate optimization of learning algorithm and help to reach final goal of more reliable results (Choi, Para [0053] - [0054]).

Claims 6,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti in view of Kuriki and further in view of Perkins and further in view of Appert and further in view of  Masato and further in view of  Kipouros (US 20120132541 A1) (hereinafter Kipouros). 
Regarding claim 6, 14, and 20 the combination of Sardashti, Kuriki, and Perkins, Appert and Masato teaches the limitations of claim1, 9, and 17 respectively.
	The combination is silent with regards to wherein the multi-electrode array sensor is designed using a mild steel for sensing working electrode, a graphite stick or Ag- Ace type electrode for reference electrode and Pt mesh or graphite stick bundle for counter electrode.
	Kipouros teaches wherein the multi-electrode array sensor is designed using a mild steel for sensing working electrode (Para [0040], “The working electrode (i.e. sensing working electrode) on the pine integrated electrode is removed from the system simply by not connecting it to the electrometer via the red banana jack. The external electrode was manufactured using a ¼ inch thick section cut from a 1/2inch ø1010 mild steel rod), a graphite stick or Ag- AgCI type electrode for reference electrode (Para[0019], “the counter electrode may comprise carbon layer over copper, and the reference electrode may comprise a silver (i.e. Ag) layer over copper.”) and Pt mesh or graphite stick bundle for counter electrode (Para[0032], “The counter electrode (for example 112 or 212) may generally be made of a material which will support the conduction of electricity but itself will not he reduced thereby contaminating the system; for example high density graphite or platinum”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail construction material for each type electrode as taught by Kipouros into the estimation technique of Sardashti, as modified by Kiruka, and Perkins since this is applied to estimation technique. Therefore, this detail specification for electrode material would facilitate reliable and long-lasting electrochemical measurement (Kipouros, Para [0032] - [0034]).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti  in view of Kuriki and further in view of Perkins and further in view of Appert  and further in view of Masato and further in view of and further in view of Choi and further in view of Hosseinibalajadeh (Lead corrosion Inhibitors in Drinking water , August 2018)(hereinafter Hosseinibalajadeh).
Regarding claim 3 and 11 the combination of Sardashti, Kuriki, Perkins, Appert, Masato and Choi teach limitation of claim 2 and 10 respectively.
	The combination is silent with regards to wherein the reference corrosion inhibitor (CI) concentration for the regression model varies between 0 - 0.5 mM (in milli molar unit)
Hosseinibalajadeh teaches wherein the reference corrosion inhibitor (CI) concentration for the regression model varies between 0 - 0.5 mM (in milli molar unit) (Page 30, section 2.2.1, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail concentration range for inhibitor as taught by Hosseinibalajadeh into the estimation technique of Sardashti, as modified by Kiruka, Perkins, and Choi since this is applied to estimation. Therefore, this specific range would ensure better quantitate analysis of the inhibitor concentration (Hosseinibalajadeh, Page 30 -31).

Response to Arguments
Applicant's arguments filed on 03/11/2022 have been fully considered
With regards to the arguments related to “Claim Objection” are persuasive. Amended claims resolve the issues. Thus, objection is withdrawn.
With regards to the arguments related to “Claim Rejection 35 USC 103” are not persuasive.	Below is examiner’s response.
	Applicant argues in page 14 – “Therefore, Sardashti does not estimate a concentration of corrosion inhibitor (Cl) present in a liquid media of the corroding environment.”
Examiner respectfully disagree for following reason:
	Sardashti teaches – “A SERS analysis is first performed on the test material 56 in the test fluid 32 but in the absence of any additives, wherein the test fluid 32 is placed in the SERS cell 10 along with the test material 56. A potential is applied to the test material 56 and gradually modified over time as SERS spectra are obtained at each of various potentials. A graph illustrating exemplary results of the test is depicted in FIG. 9, wherein a first line 88 represents a SERS spectra obtained at about -1240 mV, a second line 90 represents a SERS spectra obtained at about -960 mV, a third line 92 represents a SERS spectra obtained at about -680 mV, and a fourth line 94 represents a SERS spectra obtained at about -390 mV. Various peaks are attributed to the presence of certain substances near the surface of the test material 56, as indicated in the figure. SERS spectra obtained at more negative electric potentials generally reflect lower concentrations of the chemicals near the surface of the test material 56.”
Thus, the prior art clearly estimates the concentration based on the spectra variance due to different voltage levels.
	Applicant argues in page 14 – “Applicant respectfully disagrees with this matching, and believes that the cited portions of Sardashti does not disclose the amended claim limitation: “identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter, and an initial DC current and an intermediate DC current obtained from the DC current versus time, wherein the initial DC current is measured at a predetermined elapsed time, and the intermediate DC current is measured as an average DC current between a predetermined time range:”
Examiner respectfully disagree for following reason:
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection using a new prior art to reject the amended portion.
	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Wang et al. (US 20110044524 A1) - Wang teaches cost function and weighted implementation for image processing signal for MRI (Abstract and Para [0029]- [0035]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/3/2022